Name: Council Decision 2012/285/CFSP of 31Ã May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau and repealing Decision 2012/237/CFSP
 Type: Decision
 Subject Matter: Africa;  international affairs;  criminal law
 Date Published: 2012-06-01

 1.6.2012 EN Official Journal of the European Union L 142/36 COUNCIL DECISION 2012/285/CFSP of 31 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau and repealing Decision 2012/237/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 3 May 2012, the Council adopted Decision 2012/237/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (1). (2) On 18 May 2012, the United Nations Security Council adopted a Resolution 2048 (2012), which imposed a travel ban on persons seeking to prevent the restoration of the constitutional order or taking action that undermines stability in the Republic of Guinea-Bissau, in particular those who played a leading role in the coup dÃ ©tat of 12 April 2012 and who aim, through their actions, at undermining the rule of law, curtailing the primacy of civilian power and furthering impunity and instability in the country. (3) In view of the gravity of the situation in the Republic of Guinea-Bissau, additional persons should be included in the lists of persons and entities subject to the restrictive measures provided for in Decision 2012/237/CFSP. (4) Decision 2012/237/CFSP should therefore be repealed and replaced by this Decision, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) persons listed in the Annex to UNSCR 2048 (2012), and additional persons designated by the Security Council or by the Committee established pursuant to paragraph 9 of UNSCR 2048 (2012) (the Committee), in accordance with paragraph 6 of UNSCR 2048 (2012), as listed in Annex I; (b) persons not covered by Annex I engaging in or providing support for acts that threaten the peace, security or stability of the Republic of Guinea-Bissau and persons associated with them, as listed in Annex II. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1(a) shall not apply where the Committee determines that: (a) travel is justified on the grounds of humanitarian need, including religious obligation; or (b) an exemption would further the objectives of peace and national reconciliation in the Republic of Guinea-Bissau and stability in the region. 4. Paragraph 1(a) shall not apply where entry or transit is necessary for the fulfilment of a judicial proceeding. 5. Paragraph 1(b) shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 6. Paragraph 5 shall be considered as applying also in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 7. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 5 or 6. 8. Member States may grant exemptions from the measures imposed under paragraph 1(b) where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in the Republic of Guinea-Bissau. 9. A Member State wishing to grant exemptions referred to in paragraph 8 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raise an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may none the less decide to grant the proposed exemption. 10. In cases where, pursuant to paragraphs 5, 6, 8 and 9, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by natural or legal persons, entities or bodies engaging in or providing support for acts that threaten the peace, security or stability of the Republic of Guinea-Bissau and natural or legal persons, entities or bodies associated with them, as listed in Annex III, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex III. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in Annex III and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds and economic resources; (d) necessary for extraordinary expenses, provided that the competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the other competent authorities and the Commission at least two weeks prior to the authorisation. Member States shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 4. By way of derogation from paragraph 1, the competent authority of a Member State may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the natural or legal person, entity or body referred to in paragraph 1 was included in Annex III or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds and economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a natural or legal person, entity or body listed in Annex III; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned. Member States shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to the provisions of this Decision; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 3 1. The Council shall implement modifications to Annex I on the basis of the determinations made by the Security Council or by the Committee. 2. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall adopt amendments to the lists contained in Annexes II and III as required. 3. The Council shall communicate its decision, including the grounds for the listing, to the natural or legal person, entity or body concerned listed in Annex III, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body concerned listed in Annex III accordingly. Article 4 In order to maximise the impact of the measures set out in this Decision, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 5 1. This Decision shall be reviewed, amended or repealed as appropriate, notably in the light of relevant decisions by the Security Council. 2. The measures referred to in Articles 1(1)(b) and 2 shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred in Article 3(2), that the conditions for their application are no longer met. Article 6 Decision 2012/237/CFSP is hereby repealed. Article 7 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 31 May 2012. For the Council The President N. WAMMEN (1) OJ L 119, 4.5.2012, p. 43. ANNEX I List of persons referred to in Article 1(1)(a) Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing 1. General AntÃ ³nio INJAI (aka AntÃ ³nio INDJAI) Nationality: Guinea-Bissau d.o.b.: 20.1.1955 p.o.b.: Encheia, Sector de BissorÃ ¡, RegiÃ £o de Oio, GuinÃ ©-Bissau Parentage: Wasna Injai and Quiritche Cofte Official function: Lieutenant-General  Chief of Staff to the Armed Forces Passport: Diplomatic passport No AAID00435 Date of issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 AntÃ ³nio Injai was personally involved in planning and leading the mutiny of 1 April 2010, culminating with the illegal apprehension of the Prime Minister, Carlo Gomes Junior, and the then Chief of Staff of the Armed Forces, JosÃ © Zamora Induta; during the 2012 electoral period, in his capacity as Chief of Staff of the Armed Forces, Injai made statements threatening to overthrow the elected authorities and to put an end to the electoral process; AntÃ ³nio Injai has been involved in the operational planning of the coup dÃ ©tat of 12 April 2012. In the aftermath of the coup, the first communiquÃ © by the Military Command was issued by the Armed Forces General Staff, which is led by General Injai. 2. Major General Mamadu TURE (N'KRUMAH) Nationality  Guinea-Bissau d.o.b. 26.4.1947 Official function: Deputy Chief of Staff to the Armed Forces Diplomatic Passport No DA0002186 Date of issue: 30.3.2007 Place of issue: Guinea-Bissau Date of expiry: 26.8.2013 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3. General EstÃ ªvÃ £o NA MENA d.o.b. 7.3.1956 Official function: Inspector-General of the Armed Forces Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 4. Brigadier-General Ibraima CAMARÃ  (aka Papa CamarÃ ¡) Nationality  Guinea-Bissau d.o.b. 11.5.1964 Parentage: Suareba CamarÃ ¡ and Sale Queita Official function: Chief of Staff of the Air Force Diplomatic Passport No AAID00437 Date of Issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 5. Lieutenant-Colonel Daba NA WALNA (aka Daba Na Walna) Nationality  Guinea-Bissau d.o.b. 6.6.1966 Parentage: Samba Naualna and In-Uasne Nanfafe Official function: Spokesperson of the Military Command Passport No SA 0000417 Date of issue: 29.10.2003 Place of issue: Guinea-Bissau Date of expiry: 10.3.2013 Spokesperson of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. ANNEX II List of persons referred to in Articles 1(1)(b) Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport /ID card number, etc.) Grounds for listing Date of designation 1. General Augusto MÃ RIO CÃ  Official function: Army Chief of Staff Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 1.6.2012 2. General Saya Braia Na NHAPKA Nationality: Guinea-Bissau Official function: Chief of the Presidential Guard Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 1.6.2012 3. Colonel TomÃ ¡s DJASSI Nationality: Guinea-Bissau D.o.b.: 18 September 1968 Official function: Commander of the National Guard Passport: AAIS00820 Date of issue: 24.11.2010 Place of issue: Guinea-Bissau Date of expiry: 27.04.2012 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 4. Colonel Cranha DANFÃ  Nationality: Guinea-Bissau Official function: Head of Operations of the Armed Forces Joint Staff Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 5. Colonel Celestino de CARVALHO Nationality: Guinea-Bissau D.o.b.: 14.06.1955 Parentage: Domingos de Carvalho e Josefa Cabral Official function: President of the National Defence Institute Passport: Diplomatic passport DA0002166 Date of issue: 19.02.2007 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Former Air Force Chief of Staff. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the "Military Command". 1.6.2012 6. Captain (Navy) SanhÃ ¡ CLUSSÃ  Nationality: Guinea-Bissau Date of Birth: 28 September 1965 Parentage: Clusse Mutcha and Dalu Imbungue Official function: Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 08.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.08.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the "Military Command". 1.6.2012 7. Lieutenant-colonel JÃ ºlio NHATE Nationality: Guinea-Bissau Year of Birth: 1972 Official function: Commander of the Paratroop Regiment Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Col JÃ ºlio Nhate conducted the military operation supporting the coup of 12 April 2012. 1.6.2012 8. Lieutenant-colonel Tchipa NA BIDON Nationality: Guinea-Bissau Date of Birth: 28 May 1954 Parentage: Nabidom  Official function: Head of the Military Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.05.2011 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 9. Lieutenant-colonel Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27 February 1953 Parentage: Biute Naman and Ndjade Na Noa Official function: Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.07.2006 Place of issue: Guinea-Bissau Date of expiry: 23.07.2009 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lieutenant-colonel Tcham Na Man is also a member of the Military High Command. 1.6.2012 10. Major Samuel FERNANDES Nationality: Guinea-Bissau Date of Birth: 22 January 1965 Parentage: JosÃ © Fernandes e Segunda Iamite Official function: Assistant to the Chief of Operations of the National Guard Passport: AAIS00048 Date of issue: 24.03.2009 Place of issue: Guinea-Bissau Date of expiry: 24.03.2012 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 11. Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 06 January 1962 Official function: Protocol advisor to the Armed Forces Chief of Staff Member of the Military Command  which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. He was one of the first officers to publicly assume his affiliation to the Military Command , having signed one of its first communiquÃ ©s (no 5, dated April 13th). Major DjalÃ ³ also serves in military intelligence. 1.6.2012 12. Commander (Navy) Bion NA TCHONGO (a.k.a. Nan Tchongo Nationality: Guinea-Bissau D.o.b: 8 April 1961 Parentage: Cunha Nan Tchongo and Bucha Natcham Official function: Chief of the Naval Intelligence Passport: Diplomatic passport DA0001565 Date of issue: 01.12.2005 Place of issue: Guinea-Bissau Date of expiry: 30.11.2008 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 13. Commander (Navy) Agostinho Sousa CORDEIRO Nationality: Guinea-Bissau D.o.b.: 28 May 1962 Parentage: Luis Agostinho Cordeiro and Domingas Soares Official function: Chief of Logistics of the Armed Forces Joint Staff Passport: SA0000883 Date of issue: 14.04.2004 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012 1.6.2012 14. Captain Paulo SUNSAI Nationality: Guinea-Bissau Official function: Assistant to the North Region Military Commander Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 15. Lieutenant Lassana CAMARÃ  Nationality: Guinea-Bissau Official function: Chief of the Financial Services of the Armed Forces Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Responsible for Misappropriation of publics funds belonging to Customs, the Transports Directorate-General and the Border and Migration Directorate-General. These funds finance the Military Command . 1.6.2012 16. Lieutenant Julio NA MAN Nationality: Guinea-Bissau Official function: Aide-de-Camp of the Chief of Staff of the Armed Forces Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Na Man was active in the operational command of the 12 April coup, under orders from AntÃ ³nio Injai. He has also taken part, on behalf of the Military Command , in meetings with political parties. 1.6.2012 ANNEX III List of persons, entities or bodies referred to in Article 2 Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport /ID card number, etc.) Grounds for listing Date of designation 1. General AntÃ ³nio INJAI (a.k.a. AntÃ ³nio INDJAI) Nationality: Guinea-Bissau d.o.b.: 20 January 1955 p.o.b.: Encheia, Sector de BissorÃ ¡, RegiÃ £o de Oio, GuinÃ ©-Bissau Parentage: Wasna Injai and Quiritche Cofte Official function: Lieutenant General Chief of Staff to the Armed Forces Passport: Diplomatic passport AAID00435 Date of issue: 18/02/2010 Place of issue: Guinea-Bissau Date of expiry: 18/02/2013 AntÃ ³nio Injai was personally involved in planning and leading the mutiny of 1 April 2010, culminating with the illegal apprehension of the Prime Minister, Carlo Gomes Junior, and the then Chief of Staff of the Armed Forces, JosÃ © Zamora Induta; during the 2012 electoral period, in his capacity as Chief of Staff of the Armed Forces, Injai made statements threatening to overthrow the elected authorities and to put an end to the electoral process; AntÃ ³nio Injai has been involved in the operational planning of the coup dÃ ©tat of 12 April 2012. In the aftermath of the coup, the first communiquÃ © by the Military Command  was issued by the Armed Forces General Staff, which is led by General Injai. 3.5.2012 2. Major General Mamadu TURE (N'KRUMAH) Nationality  Guinea-Bissau d.o.b. 26 April 1947 Official function: Deputy Chief of Staff to the Armed Forces Diplomatic Passport no DA0002186 Date of issue: 30.03.2007 Place of issue: Guinea-Bissau Date of expiry: 26.08.2013 Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 3. General EstÃ ªvÃ £o NA MENA d.o.b. 07 March 1956 Official function: Inspector-General of the Armed Forces Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 4. Brigadier General Ibraima CAMARA (a.k.a. Papa Camara ) Nationality  Guinea-Bissau d.o.b. 11 May 1964 Parentage: Suareba Camara and Sale Queita Official function: Chief of Staff of the Air Force Diplomatic Passport no AAID00437 Date of Issue:18.02.2010 Place of issue: Guinea-Bissau Date of expiry: 18.02.2013 Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 5. Lieutenant colonel Daba NA WALNA (a.k.a. Daba Na Walna) Nationality  Guinea-Bissau d.o.b. 6 June 1966 Parentage: Samba Naualna and In-Uasne Nanfafe Official function: Spokesperson of the Military Command  Passport no SA 0000417 Date of issue: 29.10.2003 Place of issue: Guinea-Bissau Date of expiry: 10.03.2013 Spokesperson of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 6. General Augusto MÃ RIO CÃ  Official function: Army Chief of Staff. Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 7. General Saya Braia Na NHAPKA Nationality: Guinea-Bissau Official function: Chief of the Presidential Guard Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 1.6.2012 8. Colonel TomÃ ¡s DJASSI Nationality: Guinea-Bissau D.o.b.: 18 September 1968 Official function: Commander of the National Guard Passport: AAIS00820 Date of issue: 24.11.2010 Place of issue: Guinea-Bissau Date of expiry: 27.04.2012 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 9. Colonel Cranha DANFÃ  Nationality: Guinea-Bissau Official function: Head of Operations of the Armed Forces Joint Staff Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 10. Colonel Celestino de CARVALHO Nationality: Guinea-Bissau D.o.b.: 14.06.1955 Parentage: Domingos de Carvalho e Josefa Cabral Official function: President of the National Defence Institute Passport: Diplomatic passport DA0002166 Date of issue: 19.02.2007 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Former Air Force Chief of Staff. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the "Military Command". 1.6.2012 11. Captain (Navy) SanhÃ ¡ CLUSSÃ  Nationality: Guinea-Bissau Date of Birth: 28 September 1965 Parentage: Clusse Mutcha and Dalu Imbungue Official function: Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 08.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.08.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the "Military Command". 1.6.2012 12. Lieutenant-colonel JÃ ºlio NHATE Nationality: Guinea-Bissau Year of Birth: 1972 Official function: Commander of the Paratroop Regiment Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Col JÃ ºlio Nhate conducted the military operation supporting the coup of 12 April 2012. 1.6.2012 13. Lieutenant-colonel Tchipa NA BIDON Nationality: Guinea-Bissau Date of Birth: 28 May 1954 Parentage: Nabidom  Official function: Head of the Military Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.05.2011 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 14. Lieutenant-colonel Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27 February 1953 Parentage: Biute Naman and Ndjade Na Noa Official function: Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.07.2006 Place of issue: Guinea-Bissau Date of expiry: 23.07.2009 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lieutenant-colonel Tcham Na Man is also a member of the Military High Command. 1.6.2012 15. Major Samuel FERNANDES Nationality: Guinea-Bissau Date of Birth: 22 January 1965 Parentage: JosÃ © Fernandes e Segunda Iamite Official function: Assistant to the Chief of Operations of the National Guard Passport: AAIS00048 Date of issue: 24.03.2009 Place of issue: Guinea-Bissau Date of expiry: 24.03.2012 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 16. Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 06 January 1962 Official function: Protocol advisor to the Armed Forces Chief of Staff Member of the Military Command  which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. He was one of the first officers to publicly assume his affiliation to the Military Command , having signed one of its first communiquÃ ©s (no5, dated April 13th). Major DjalÃ ³ also serves in military intelligence. 1.6.2012 17. Commander (Navy) Bion NA TCHONGO (a.k.a. Nan Tchongo Nationality: Guinea-Bissau D.o.b: 8 April 1961 Parentage: Cunha Nan Tchongo and Bucha Natcham Official function: Chief of the Naval Intelligence Passport: Diplomatic passport DA0001565 Date of issue: 01.12.2005 Place of issue: Guinea-Bissau Date of expiry: 30.11.2008 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 18. Commander (Navy) Agostinho Sousa CORDEIRO Nationality: Guinea-Bissau D.o.b.: 28 May 1962 Parentage: Luis Agostinho Cordeiro and Domingas Soares Official function: Chief of Logistics of the Armed Forces Joint Staff Passport: SA0000883 Date of issue: 14.04.2004 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012 1.6.2012 19. Captain Paulo SUNSAI Nationality: Guinea-Bissau Official function: Assistant to the North Region Military Commander Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 20. Lieutenant Lassana CAMARÃ  Nationality: Guinea-Bissau Official function: Chief of the Financial Services of the Armed Forces Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Responsible for Misappropriation of publics funds belonging to Customs, the Transports Directorate-General and the Border and Migration Directorate-General. These funds finance the Military Command . 1.6.2012 21. Lieutenant Julio NA MAN Nationality: Guinea-Bissau Official function: Aide-de-Camp of the Chief of Staff of the Armed Forces Member of the "Military Command" which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Na Man was active in the operational command of the 12 April coup, under orders from AntÃ ³nio Injai. He has also taken part, on behalf of the Military Command , in meetings with political parties. 1.6.2012